

117 HR 2842 IH: To designate the facility of the United States Postal Service located at 120 4th Street in Petaluma, California, as the “Lynn C. Woolsey Post Office Building”.
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2842IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Mr. Huffman (for himself, Mr. LaMalfa, Mr. Garamendi, Mr. McClintock, Mr. Thompson of California, Ms. Matsui, Mr. Bera, Mr. Obernolte, Mr. McNerney, Mr. Harder of California, Mr. DeSaulnier, Ms. Pelosi, Ms. Lee of California, Ms. Speier, Mr. Swalwell, Mr. Costa, Mr. Khanna, Ms. Eshoo, Ms. Lofgren, Mr. Panetta, Mr. Valadao, Mr. Nunes, Mr. McCarthy, Mr. Carbajal, Mr. Garcia of California, Ms. Brownley, Ms. Chu, Mr. Schiff, Mr. Cárdenas, Mr. Sherman, Mr. Aguilar, Mrs. Napolitano, Mr. Lieu, Mr. Gomez, Mrs. Torres of California, Mr. Ruiz, Ms. Bass, Ms. Sánchez, Mrs. Kim of California, Ms. Roybal-Allard, Mr. Takano, Mr. Calvert, Ms. Waters, Ms. Barragán, Ms. Porter, Mr. Correa, Mr. Lowenthal, Mrs. Steel, Mr. Levin of California, Mr. Issa, Mr. Vargas, Mr. Peters, and Ms. Jacobs of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 120 4th Street in Petaluma, California, as the Lynn C. Woolsey Post Office Building.1.Lynn C. Woolsey Post Office Building(a)DesignationThe facility of the United States Postal Service located at 120 4th Street in Petaluma, California, shall be known and designated as the Lynn C. Woolsey Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lynn C. Woolsey Post Office Building.